TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00701-CV






Texas Municipal Power Agency; City of Denton; City of Garland; Geus f/k/a Greenville
Electric Utility System and Brazos Electric Power Cooperative, Inc., Appellants

v.


Public Utility Commission of Texas; City of Bryan; and City of Weatherford, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 99-14787, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The parties have filed a "Joint Unopposed Motion to Abate Schedule for Briefing and
Oral Argument."  By their motion, the parties have informed us that they have agreed in principle
to a settlement, but need time to finalize the settlement and review and approve the settlement's
documentation.  Accordingly, we grant their motion and abate the appeal; appellants' reply brief will
not be due on June 13, 2003.  The parties are instructed to report to this Court on the status of the
case on or before July 1, 2003.

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 19, 2003